MONTGOMERY, J.,
dissenting. The question raised by the exception in the defendant’s appeal is one of practice, pure and simple, for from my point of view the remarks of the solicitor constituted a gross abuse of privilege, to the mani*701fest prejudice of tbe defendant. Wbetber or not tbe language was an abuse of privilege and prejudicial to tbe defendant is not decided in tbe opinion of tbe Cburt. Tbe opinion stops at tbe point where it is declared tbat tbe objection was made too late — -after tbe trial. It is tbe general rule, no doubt, tbat objection to tbe course of counsel during tbe trial must be made at tbe time, and before verdict, and many of tbe authorities cited by the Court to sustain tbat view are fully in point. But to my mind there must be an exception to the rule, or tbe ends of justice be entirely perverted in occasional instances. I think tbe exception to tbe rule is tbat where tbe abuse of privilege is gross and tbe prejudice to the opposite party manifest it is tbe duty of tbe Court then and there to stop counsel, ex mero moho. This view of an exception to tbe general rule seems to me to be sustained by tbe clear precedents of this Court-. In Jenkins v. Ore Co., 65 N. C., 563, Judge Reade, for tbe Court, said: “Zealous advocates axe apt to run into improprieties; and it must generally be left to tbe discretion of tbe Judge wbetber it best comports with decency and order to correct tbe error at tbe time by stopping or reproving tbe tbe counsel or wait until he can set the matter right in bis charge. It must often happen tbat the Judge cannot anticipate tbat tbe counsel is going to say anything improper, and it may be said before the Judge can prevent it, as in this case, -x- -x- -x- the question was wbetber be was obliged to stop the counsel then and there and reprove him, and tell tbe jury that they must not consider tbat, or whether be would wait and correct tbat and all other errors when be came to charge the jury. Ordinarily this must be left to tbe discretion of tbe Judge. But still it may be laid down as law and not merely discretionary, that where tbe counsel grossly abuses bis privilege, to tbe manifest prejudice of tbe opposite party, it is tbe duty of tbe Judge to stop him then and there, *702and. if he fails to do so and the impropriety is gross, it is good ground for a new trial.”
In State v. Williams, 65 N. C., 505, the same Judge said: “It (power to stop counsel in the abuse of privilege) is a power which is usually exercised sparingly, but nevertheless it is a power which the Court possesses and which ought to be promptly and firmly exercised where the abuse is gross, as was the case here.” It is proper for me to add that in the two cases above referred to objection was made at the time the abuse of privilege was alleged, but- to my mind the reasoning there is conclusive that whether or not the objection was made, it is nevetheless the duty of the Judge to stop counsel then and there when the abuse of privilege is gross and to the manifest injury of the opposite party. However that may be, in the-eases of State v. Smith, 75 N. C., 306, and State v. Noland, 85 N. C., 576, it does not appear in the record that objection was made during the trial to the language of counsel. In fact in the last mentioned case it appears that there was no objection as I read the case. The trial there extended through several days, and on the third day the coun-self assigned for the State charged two jurors with having, through perjury and corruption, gotten upon the jury for the purpose of acquitting the accused, read various affidavits to establish the charge and made violent speeches in the hearing -of the whole jury. The Court declined the motion of the counsel to make a mistrial by withdrawing a juror, on the ground that the affidavits were hearsay in their nature. On the next day counsel renewed the motion for a new trial, amended so as to charge that a certain one of the jurors had not only formed and expressed the opinion that the prisoners were not guilty, but that he had used his best efforts to influence others to adopt the same opinion. In arguing the motion the second time the case states that the counsel for the prosecution were more impassioned in their utterances and *703.abusive of the jury than on the day previous. The contemptuous treatment of a certain one of the jurors by counsel for the State in his closing address to the jury was as marked as it is possible to conceive of as having occurred in a court of justice. It does not appear from the record in that case that any objection was made to the course of counsel for the prosecution on the fourth day of the trial — the day on which the particular juryman was so grossly outraged. Judge Ruffin, who delivered the opinion of the Court in that case, said: “It is not possible that the law can give its sanction to a proceeding conducted with so little regard to regularity and decorum, as was the trial of the prisoner in this case. Neither would it permit a verdict to stand and the sentence under it to be executed, which has been rendered under such stress of force and dictation as was brought to bear upon two of the twelve jurors employed, and especially upon the juror James. To secure for the administration of the law that general respect and confidence which it is the highest public interest it should enjoy, it is absolutely essential that the business of the Court should be conducted with becoming gravity and dignity, that their judgments should be seen to be temperately considered and impartially delivered; and above all, that the verdict of the juries concerned should be known to be the result of serious convictions and free deliberations. Appreciating this great necessity, extending alike to the public interests and the individual security, our Courts have been constant in the purpose to protect the juries of the country from, the approach of every circumstance which might tend unnecessarily to excite their minds or influence their prejudices.” The Court, after further reciting the treatment which the juror James had received from the counsel, further said: “After its commission under the circumstances it admitted of no cito by anything that would be said in the charge. The subjection of the mind of the juror, his loss of self-respect and his apprehension of *704responsibility to public opinion could not be believed.” As we have said, it does not appear from the record in the case of State v. Smith, supra, that objection was made to the course of counsel during the trial, and in that case an extract is made from the decision in the ease of Jenkins v. Ore Co., supra, in these words: “When the counsel grossly abuses his privilege to the manifest prejudice of the opposite party it is the duty of the Judge to stop him, there and then. If he fails to do so and the impropriety is gross it is good ground for a new trial.”
If I should be in error in my analyses of those cases it is yet true that the question decided in this case is one of practice, and that being so it can be modified or altered by this Court without injury to any vested right of property, and at the same time protection of personal liberty; and this case demonstrates, in my opinion, the necessity of a change in our practice on this question, if my view is not now that of the law. Under all the circumstances of time, place and conditions the defendant’s case could not have been impartially considered by the jury after the solicitor’s speech. As far as the personal and official influence of the solicitor extended, the helpless old man was placed before the jury in the light of a slave, who had not only rebelled against the lawful authority of his owner, but had taken arms in his hands and joined the common enemy to shoot down a member of his old master’s household, and who was for that act the recipient of a reward in the way of a pension from the conqueror. The solicitor must have known when he introduced the evidence that the defendant had been a Union soldier, and then was drawing a pension, that it was totally incompetent on an indictment for crime against the State, and that it was as damaging evidence under all the conditions of time and place as could have possibly been given in. That its use before the jury had a strong influence in exciting their prejudices can*705not be doubted, it seems to me. In my opinion it was one of those cases where, under the circumstances, the injury done could not have been cured by anything that could have been said by the Court. And to conclude, if I am in error in my view as to what is the true rule of practice on. the point raised on this appeal, and the true rule is that stated in the opinion of the Court, I ask the question put in Burton, v. Railroad, 84 N. C., 192: “Is the Court, in the observance of a strict rule of practice, compelled to shut its eyes to the injustice done the prisoner and affirm a judgment which wrongfully takes his life?” The sentence in the case before us can well be regarded as a death sentence, for the defendant is seventy-six years old, and the judgment of the Court is a term of eight year’s in the State Prison. I cannot hesitate to break the rule of practice, if the true rule is stated in the opinion of the Court, which entails such a perversion of justice. I think there should he a new trial.